Exhibit 10(a)

 

SECURED REVOLVING

CREDIT AGREEMENT

 

dated as of

 

July 31, 2013

 

among

 

MVC CAPITAL, INC.

 

as Borrower,

 

and

 

BRANCH BANKING AND TRUST COMPANY,

 

as Lender

 

--------------------------------------------------------------------------------


 

SECURED REVOLVING CREDIT AGREEMENT

 

THIS SECURED REVOLVING CREDIT AGREEMENT is dated as of July 31, 2013 among MVC
CAPITAL, INC., a Delaware corporation, as borrower, and BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation, as lender.

 

The parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01.                                        Definitions.  The terms as
defined in this Section 1.01 shall, for all purposes of this Agreement and any
amendment hereto (except as otherwise expressly provided or unless the context
otherwise requires), have the meanings set forth herein:

 

“Adjusted London InterBank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upwards, if necessary,
to the next higher 1/100th of 1%) by dividing (i) the applicable London
InterBank Offered Rate for such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.

 

“Advances” means collectively the Revolver Advances.  “Advance” means any one of
such Advances, as the context may require.

 

“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent equity interests.  As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agreement” means this Credit Agreement, together with all amendments and
supplements hereto.

 

“Applicable Laws” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” has the meaning set forth in Section 2.06(a).

 

“Authority” has the meaning set forth in Section 8.02.

 

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11 U.S.C. §§101, et. seq.), as amended from time to time.

 

“Base Rate” means for any Base Rate Advance for any day, the rate per annum
equal to the higher as of such day of (i) the Prime Rate, or (ii) one percent
(1.0%) above the Federal Funds Rate.  For purposes of determining the Base Rate
for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change.

 

“Base Rate Advance” means, with respect to any Advance, such Advance when such
Advance bears or is to bear interest at a rate based upon the Base Rate.

 

“Borrower” means MVC Capital, Inc., a Delaware corporation, and its successors
and its permitted assigns.

 

“Borrowing” means a borrowing hereunder consisting of Revolver Advances made to
the Borrower at the same time by the Lender pursuant to Article II.  A Borrowing
is a “Base Rate Borrowing” if such Advances are Base Rate Advances or a
“Euro-Dollar Borrowing” if such Advances are Euro-Dollar Advances.

 

“Capital Securities” means, with respect to any Person, any and all shares,
interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.

 

“Cash Account” means that certain deposit account no. 11820000602 maintained at
Branch Banking and Trust Company, at all times in the name of the Borrower, and
any and all modifications, supplements, consolidations, renewals and
substitutions thereto or replacements thereof.

 

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.

 

“Change in Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding
Michael Tokarz, shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d) 5 under the Exchange Act), directly or indirectly, of
more than 25% of the outstanding Capital Securities of the Borrower; or (b) the
Board of Directors of the Borrower shall cease to consist of a majority of
Continuing Directors.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation,

 

2

--------------------------------------------------------------------------------


 

implementation or application thereof by any Governmental Authority or (iii) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case described in clauses (x) and
(y) above be deemed to be a “Change in “Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Certificate” has the meaning set forth in Section 3.01(d).

 

“Closing Date” means July 31, 2013.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code.  Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.

 

“Collateral” shall mean: (1) the Securities Account (as defined in the Security
Agreement) and any and all assets and other property, tangible or intangible,
now existing or hereafter arising, maintained in, credited to or recorded in the
Securities Account, including without limitation any and all Investment Property
(as defined in the Security Agreement), Treasury Securities, securities and
other financial assets maintained in, recorded in, credited to or contained
therein; (2) any and all Security Entitlements (as defined in the Security
Agreement) with respect to the financial assets maintained in, recorded in or
credited to the Securities Account; (3) any and all other Investment Property or
assets from time to time maintained in, credited to or recorded in the
Securities Account; (4) any and all cash and cash equivalents from time to time
maintained in, credited to or recorded in the Securities Account or in the Cash
Account; (5) all Supporting Obligations (as defined in the Security Agreement)
which relate to, arise from or are in connection with the assets maintained in,
credited to or recorded in the Securities Account; (6) all replacements or
substitutions for any of the foregoing; and (7) all proceeds and products of any
of the foregoing and the proceeds and products of other proceeds and products.

 

“Collateral Coverage Ratio” shall mean the ratio of the value of the Collateral
to the aggregate amount of the Revolver Advances, as of any date, on such date.

 

“Collateral Documents” means, collectively, the Security Agreement and all other
agreements (including control agreements), instruments and other documents,
whether now existing or hereafter in effect, pursuant to which the Borrower or
any Subsidiary shall grant or convey (or shall have granted or conveyed) to the
Lender (or any of its Affiliates) a Lien in, or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations, as any of them may be amended, modified or supplemented from time
to time.

 

“Compliance Certificate” has the meaning set forth in Section 5.01(c).

 

3

--------------------------------------------------------------------------------


 

“Consolidated Net Worth” means at any date, the total common shareholders’
equity of the Borrower and its Consolidated Subsidiaries, as reflected on the
most recent regularly prepared quarterly or annual balance sheet of the Borrower
and its Consolidated Subsidiaries, which balance sheet shall be prepared in
accordance with GAAP.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.

 

“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
nomination for election to the Board of Directors of the Borrower is recommended
by at least 66-2/3% of the then Continuing Directors.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all obligations of such Person as lessee under capital leases, (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance, (vi) all Redeemable Preferred
Securities of such Person, (vii) all obligations (absolute or contingent) of
such Person to reimburse any bank or other Person in respect of amounts which
are available to be drawn or have been drawn under a letter of credit or similar
instrument, (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, (ix) all Debt of
others Guaranteed by such Person, (x) all obligations of such Person with
respect to interest rate protection agreements, foreign currency exchange
agreements or other hedging agreements (valued as the termination value thereof
computed in accordance with a method approved by the International Swap Dealers
Association and agreed to by such Person in the applicable hedging agreement, if
any); and (xi) all obligations of such Person under any synthetic lease, tax
retention operating lease, sale and leaseback transaction, asset securitization,
off-balance sheet loan or other off-balance sheet financing product, (xiii) all
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property and (xiv) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person.  The Debt of any Person shall
include the Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefore as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt provide that such Person is
not liable therefor.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.

 

4

--------------------------------------------------------------------------------


 

“Default Rate” means, with respect to the Advances, on any day, the sum of 2%
plus the then highest interest rate (including the Applicable Margin) which may
be applicable to any Advance (irrespective of whether any such type of Advance
is actually outstanding hereunder).

 

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in North Carolina are authorized or required by law to
close.

 

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
any state or territory of the United States of America.

 

“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

 

“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of the Borrower or any Subsidiary of the Borrower required by any Environmental
Requirement.

 

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
groundwater or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

 

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

 

“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

 

5

--------------------------------------------------------------------------------


 

“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

 

“Environmental Releases” means releases as defined in CERCLA or under any
applicable federal, state or local environmental law or regulation and shall
include, in any event and without limitation, any release of petroleum or
petroleum related products.

 

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to the Borrower, any Subsidiary of a
Borrower or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law and all rules and regulations from time
to time promulgated thereunder.  Any reference to any provision of ERISA shall
also be deemed to be a reference to any successor provision or provisions
thereof.

 

“Euro-Dollar Advance” means, with respect to any Advance, such Advance during
Interest Periods when such Advance bears or is to bear interest at a rate based
upon the London InterBank Offered Rate.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which dealings in
Dollar deposits are carried out in the London interbank market.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.06(c).

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located or
in which its applicable lending office is located, and (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower is located.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (ii) if
such rate is not so published

 

6

--------------------------------------------------------------------------------


 

for any day, the Federal Funds Rate for such day shall be the average rate
charged to BB&T on such day on such transactions as determined by the Lender.

 

“Fiscal Quarter” means any fiscal quarter of the Borrower.

 

“Fiscal Year” means any fiscal year of the Borrower.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting regulatory
capital rules or standards (including, without limitation, the Basel Committee
on Banking Supervision or any successor or similar authority thereto).

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.  The term “Guarantee” used as a verb has a corresponding meaning.

 

“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. §6901 et seq. and its implementing regulations and amendments, or in any
applicable state or local law or regulation, (b) any “hazardous substance”,
“pollutant” or “contaminant”, as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation and (e) insecticides, fungicides, or
rodenticides, as defined in the Federal Insecticide, Fungicide, and

 

7

--------------------------------------------------------------------------------


 

Rodenticide Act of 1975, or in any applicable state or local law or regulation,
as each such Act, statute or regulation may be amended from time to time.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Period” means with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date 7 days (one
week) thereafter or on the numerically corresponding day in the first, second or
third month thereafter, as the Borrower may elect in the applicable Notice of
Borrowing; provided that:

 

(a)                                 any Interest Period (subject to clause
(b) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day
unless such Euro-Dollar Business Day falls in another calendar month (as the
case may be), in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

(b)                                 any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
the appropriate subsequent calendar month; and

 

(c)                                  no Interest Period may be selected that
begins before the Termination Date and would otherwise end after the Termination
Date.

 

“Lender” means Branch Banking and Trust Company.

 

“Lending Office” means, as to the Lender, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as the Lender may hereafter
designate as its Lending Office by notice to the Borrower.

 

8

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing.  For the purposes of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

 

“Loan Documents” means this Agreement, the Revolver Note, the Collateral
Documents, any other document evidencing or securing the Advances, and any other
document or instrument delivered from time to time in connection with this
Agreement, the Revolver Note, the Collateral Documents or the Advances, as such
documents and instruments may be amended or supplemented from time to time.

 

“London InterBank Offered Rate” has the meaning set forth in Section 2.06(c).

 

“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Lender under
the Loan Documents, or the ability of the Borrower to perform its obligations
under the Loan Documents to which it is a party, as applicable, or (c) the
legality, validity or enforceability of any Loan Document.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Mark to Market Exposure” shall mean, as of any date of determination, the
aggregate amount with respect to all Hedging Obligations of the Borrower and its
Subsidiaries of the excess (if any) of all unrealized losses in respect of all
such Hedging Obligations over all unrealized profits in respect of all Hedging
Transactions of the Borrower and its Subsidiaries.  “Unrealized losses” shall
mean as to any Hedging Obligation, the fair market value of the cost to such
Person of replacing the Hedging Transaction giving rise to such Hedging
Obligation as of the date of determination (assuming the Hedging Transaction
were to be terminated as of that date), and “unrealized profits” means as to any
Hedging Transaction, the fair market value of the gain to such Person in respect
of the Hedging Transaction as of the date of determination (assuming such
Hedging Transaction were to be terminated as of that date)

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

9

--------------------------------------------------------------------------------


 

“Notice of Continuation or Conversion” has the meaning set forth in
Section 2.03.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Obligations” means the collective reference to all of the following
indebtedness obligations and liabilities:  (a) the due and punctual payment by
the Borrower of: (i) the principal of and interest on the Revolver Note
(including without limitation, any and all Revolver Advances), when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and any renewals, modifications or extensions thereof, in whole or
in part; (ii) each payment required to be made by the Borrower under this
Agreement, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Lender
under this Agreement and the other Loan Documents to which the Borrower is or is
to be a party and any renewals, modifications or extensions thereof, in whole or
in part; and (b) the due and punctual performance of all other obligations of
the Borrower under this Agreement and the other Loan Documents to which the
Borrower is or is to be a party, and any renewals, modifications or extensions
thereof, in whole or in part.

 

“Officer’s Certificate” has the meaning set forth in Section 3.01(e).

 

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.

 

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.

 

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

10

--------------------------------------------------------------------------------


 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means a natural person, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a government or political subdivision or an agency or
instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding 5 plan years made contributions.

 

“Prime Rate” refers to that interest rate so denominated and set by the Lender
from time to time as an interest rate basis for borrowings.  The Prime Rate is
but one of several interest rate bases used by the Lender.  The Lender lends at
interest rates above and below the Prime Rate.  The Prime Rate is not
necessarily the lowest or best rate charged by the Lender to its customers or
other banks.

 

“Properties” means all real property owned, leased or otherwise used or occupied
by the Borrower or any of its Subsidiaries, wherever located.  “Property” means
any one of such Properties.

 

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31, or, if any such day is not a Domestic Business Day, the next
succeeding Domestic Business Day.

 

“Redeemable Preferred Securities” of any Person means any preferred stock or
similar Capital Securities (including, without limitation, limited liability
company membership interests and limited partnership interests) issued by such
Person which is at any time prior to the Termination Date either (i) mandatorily
redeemable (by sinking fund or similar payments or otherwise) or (ii) redeemable
at the option of the holder thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Revolver Advance” shall mean an advance made to the Borrower under this
Agreement pursuant to Section 2.01.  A Revolver Advance is a “Base Rate Advance”
if such

 

11

--------------------------------------------------------------------------------


 

Revolver Advance is part of a Base Rate Borrowing or a “Euro-Dollar Advance” if
such Revolver Advance is part of a Euro-Dollar Borrowing.

 

“Revolver Commitment” means the amount which is the lesser of (a) $50,000,000,
or (b) 90% of the sum of (i) the value of the Treasury Securities in the
Securities Account and (ii) the cash contained in the Cash Account.

 

“Revolver Note” means the promissory note of the Borrower, substantially in the
form of Exhibit B attached hereto, evidencing the obligation of the Borrower to
repay the Revolver Advances, together with all amendments, consolidations,
modifications, renewals, substitutions and supplements thereto or replacements
thereof.

 

“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.

 

“Sale/Leaseback Transaction” means any arrangement with any Person providing,
directly or indirectly, for the leasing by the Borrower or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary.

 

“Sanctioned Entity” shall mean (i) a country or a government of a country,
(ii) an agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, (iv) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.

 

“Securities Account” means that certain account no. 11820000648 maintained at
Branch Banking and Trust Company, at all times in the name of the Borrower, and
any and all modifications, supplements, consolidations, renewals and
substitutions thereto or replacements thereof.

 

“Security Agreement” means the Security Agreement by and between the Borrower
and the Lender to be executed and delivered in connection herewith.

 

“Subsidiary” of any Person means a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interest having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person;
provided however, the term “Subsidiary” shall not include any Person that
constitutes an investment made by the Borrower or a Subsidiary in the ordinary
course of business and consistently with practices existing on the Closing Date
in a Person that is accounted for under

 

12

--------------------------------------------------------------------------------


 

GAAP as a portfolio investment of the Borrower.  Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earlier to occur of (i) July 31, 2014, (ii) the
date the Revolver Commitment is terminated pursuant to Section 6.01 following
the occurrence of an Event of Default, or (iii) the date the Borrower terminates
the Revolver Commitment entirely pursuant to Section 2.09.

 

“Third Parties” means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrower’s business and on a temporary basis.

 

“Total Unused Revolver Commitment” means at any date, an amount equal to:
(A) the amount of the Revolver Commitment at such time, less (B) the sum of the
outstanding principal amount of the Revolver Advances at such time.

 

“Treasury Securities” shall mean (i) Treasury Securities of the United States of
America (ii) other debt instruments fully guaranteed by the full faith and
credit of the United States of America, or (iii) securities of any governmental
agency whose purchase has been approved in writing by the Lender in its sole and
absolute discretion.

 

“Unused Commitment” means at any date, with respect to the Lender, an amount
equal to its Revolver Commitment less the sum of the aggregate outstanding
principal amount of the sum of its Revolver Advances.

 

“Wholly Owned Subsidiary” means any Subsidiary all of the Capital Securities of
which are at the time directly or indirectly owned by the Borrower.

 

SECTION 1.02.                                        Accounting Terms and
Determinations.  Unless otherwise specified herein, all terms of an accounting
character used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with GAAP, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants or otherwise required by a change in GAAP) with the most recent
audited consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Lender, unless with respect to any such change
concurred in by the Borrower’s independent public accountants or required by
GAAP, in determining compliance with any of the provisions of this Agreement or
any of the other Loan Documents:  (i) the Borrower shall have objected to
determining such compliance on such basis at the time of delivery of such
financial statements, or  (ii) the Lender shall so object in writing within 30
days after the delivery of such financial statements, in either of which events
such calculations shall be made on a basis consistent with those used in the
preparation of the latest financial statements as to which such objection shall
not have been made (which, if

 

13

--------------------------------------------------------------------------------


 

objection is made in respect of the first financial statements delivered under
Section 5.01 hereof, shall mean the financial statements referred to in
Section 4.04).

 

SECTION 1.03.                                        Use of Defined Terms.  All
terms defined in this Agreement shall have the same meanings when used in any of
the other Loan Documents, unless otherwise defined therein or unless the context
shall otherwise require.

 

SECTION 1.04.                                        Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.” Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time; (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights; and (g) titles of Articles and
Sections in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.

 

ARTICLE II

THE CREDIT

 

SECTION 2.01.                                        Commitments to Make
Advances.  The Lender agrees, on the terms and conditions set forth herein, to
make Revolver Advances to the Borrower from time to time before the Termination
Date in the aggregate amount not to exceed the Revolver Commitment.  Each
Borrowing under this Section 2.01 shall be in an aggregate principal amount of
$1,000,000 or any larger multiple of $100,000 (except that any such Borrowing
may be in the aggregate amount of the Total Unused Revolver Commitment).  Within
the foregoing limits, the Borrower may borrow under this Section, repay or, to
the extent permitted by Section 2.10, prepay Revolver Advances and reborrow
under this Section 2.01 at any time before the Termination Date.

 

SECTION 2.02.                                        Method of Borrowing
Advances.

 

(a)                                 The Borrower shall give the Lender notice in
the form attached hereto as Exhibit A (a “Notice of Borrowing”) prior to
(i) 9:30 A.M. (Eastern time) at least one (1) Domestic Business Day before each
Base Rate Borrowing, and (ii) 11:00 A.M. (Eastern time) at least three
(3) Euro-Dollar Business Days before each Euro-Dollar Borrowing:

 

14

--------------------------------------------------------------------------------


 

(i)                                     the date of such Borrowing, which shall
be a Domestic Business Day in the case of a Base Rate Borrowing or a Euro-Dollar
Business Day in the case of a Euro-Dollar Borrowing,

 

(ii)                                  the aggregate amount of such Borrowing,

 

(iii)                               whether the Revolver Advances comprising
such Borrowing are to be Base Rate Advances or Euro-Dollar Advances, and

 

(iv)                              in the case of a Euro-Dollar Borrowing, the
duration of the Interest Period applicable thereto, subject to the provisions of
the definition of Interest Period.

 

(b)                                 Once received by the Lender, such Notice of
Borrowing shall not thereafter be revocable by the Borrower.

 

(c)                                  Unless the Lender determines that any
applicable condition specified in Article III has not been satisfied, the Lender
will disburse the funds to the Borrower.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, no Euro-Dollar Borrowing may be made if there shall
have occurred a Default, which Default shall not have been cured or waived.

 

(e)                                  In the event that a Notice of Borrowing
fails to specify whether the Revolver Advances comprising such Borrowing are to
be Base Rate Advances or Euro-Dollar Advances, such Revolver Advances shall be
made as Base Rate Advances.  If the Borrower is otherwise entitled under this
Agreement to repay any Revolver Advances maturing at the end of an Interest
Period applicable thereto with the proceeds of a new Borrowing, and the Borrower
fails to repay such Revolver Advances using its own moneys and fails to give a
Notice of Borrowing in connection with such new Borrowing, a new Borrowing shall
be deemed to be made on the date such Revolver Advances mature in an amount
equal to the principal amount of the Revolver Advances so maturing, and the
Revolver Advances comprising such new Borrowing shall be Base Rate Advances.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, there shall not be more than three (3) Interest Periods
outstanding at any given time.

 

SECTION 2.03.                                        Continuation and Conversion
Elections.  By delivering a notice (a “Notice of Continuation or Conversion”),
which shall be substantially in the form of Exhibit C, to the Lender on or
before 12:00 P.M., Eastern time, on a Domestic Business Day (or Euro-Dollar
Business Day, in the case of Euro-Dollar Advances outstanding), the Borrower may
from time to time irrevocably elect, by notice one (1) Domestic Business Day
prior in the case of a conversion to Base Rate Advances, or three
(3) Euro-Dollar Business Days prior in the case of a continuation of or
conversion to Euro-Dollar Advances, that all, or any portion in an aggregate
principal amount of $1,000,000 or any larger integral multiple of $100,000 be,
(i) in the case of Base Rate Advances, converted into Euro-Dollar Advances or
(ii) in the case of Euro-Dollar

 

15

--------------------------------------------------------------------------------


 

Advances, converted into Base Rate Advances or continued as Euro-Dollar
Advances; provided, however, that no portion of the outstanding principal amount
of any Revolver Advances may be continued as, or be converted into, any
Euro-Dollar Advance when any Default has occurred and is continuing.  In the
absence of delivery of a Notice of Continuation or Conversion with respect to
any Euro-Dollar Advance at least three (3) Euro-Dollar Business Days before the
last day of the then current Interest Period with respect thereto, such
Euro-Dollar Advance shall, on such last day, automatically convert to a Base
Rate Advance.

 

SECTION 2.04.                                        Note.  The Revolver
Advances shall be evidenced by a single Revolver Note payable to the order of
the Lender for the account of its Lending Office in an amount equal to the
Revolver Commitment.

 

SECTION 2.05.                                        Maturity of Advances.  Each
Revolver Advance included in any Borrowing shall mature, and the principal
amount thereof, together with all accrued unpaid interest thereon, shall be due
and payable on the Termination Date.

 

SECTION 2.06.                                        Interest Rates.

 

(a)                                 “Applicable Margin” shall mean 1.00%.

 

(b)                                 Each Base Rate Advance shall bear interest
on the outstanding principal amount thereof, for each day from the date such
Advance is made until it becomes due, at a rate per annum equal to the Base Rate
for such day.  Such interest shall be payable on each Quarterly Payment Date
while such Base Rate Advance is outstanding and on the date such Base Rate
Advance is converted to a Euro-Dollar Advance or repaid.  Any overdue principal
of and, to the extent permitted by applicable law, overdue interest on any Base
Rate Advance shall bear interest, payable on demand, for each day until paid in
full at a rate per annum equal to the Default Rate.

 

(c)                                  Each Euro-Dollar Advance shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of: (1) the Applicable
Margin, plus (2) the applicable Adjusted London InterBank Offered Rate for such
Interest Period.  Such interest shall be payable for each Interest Period on the
last day thereof.  Any overdue principal of and, to the extent permitted by
applicable law, overdue interest on any Euro-Dollar Advance shall bear interest,
payable on demand, for each day until paid in full at a rate per annum equal to
the Default Rate.

 

The “London InterBank Offered Rate” applicable to any Euro-Dollar Advance means
for the Interest Period of such Euro-Dollar Advance the rate per annum
determined on the basis of the rate for deposits in Dollars of amounts equal or
comparable to the principal amount of such Euro-Dollar Advance offered for a
term comparable to such Interest Period, which rate appears on the display
designated as Reuters Screen LIBOR01 Page (or such other successor page as may
replace Reuters Screen LIBOR01 Page or such other service or any applicable
successor service for the purpose of displaying London InterBank Offered Rates
for U.S. dollar deposits) determined as of 11:00 a.m. London, England time, two
(2) Euro-Dollar Business Days prior to the first day of such Interest Period,
provided that if no such offered rates appear

 

16

--------------------------------------------------------------------------------


 

on such page, the “London InterBank Offered Rate” for such Interest Period will
be the arithmetic average (rounded upward, if necessary, to the next higher
1/100th of 1%) of rates quoted by not less than two (2) major lenders in New
York City, selected by the Lender, at approximately 10:00 A.M., New York City
time, two (2) Euro-Dollar Business Days prior to the first day of such Interest
Period, for deposits in Dollars offered by leading European banks for a period
comparable to such Interest Period in an amount comparable to the principal
amount of such Euro-Dollar Advance.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Euro-Dollar Advance is determined).  The Adjusted London InterBank Offered
Rate shall be adjusted automatically on and as of the effective date of any
change in the Euro-Dollar Reserve Percentage.

 

(d)                                 The Lender shall determine each interest
rate applicable to the Advances hereunder in accordance with the terms of this
Agreement.  The Lender shall give prompt notice to the Borrower by telecopy of
each rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.

 

(e)                                  After the occurrence and during the
continuance of an Event of Default (other than an Event of Default under
Sections 6.01(g) or (h)), the principal amount of the Advances (and, to the
extent permitted by applicable law, all accrued interest thereon) may, at the
election of the Lender, bear interest at the Default Rate; provided, however,
that automatically whether or not the Lender elects to do so, (i) any overdue
principal of and, to the extent permitted by law, overdue interest on the
Advances shall bear interest payable on demand, for each day until paid at a
rate per annum equal to the Default Rate, and (ii) after the continuance and
during the continuance of an Event of Default described in Section 6.01(g) or
6.01(h), the principal amount of the Advances (and, to the extent permitted by
applicable law, all accrued interest thereon) shall bear interest payable on
demand for each day until paid at a rate per annum equal to the Default Rate.

 

SECTION 2.07.                                        Fees.

 

(a)                                 The Borrower shall pay promptly (and in any
event on the Closing Date) an upfront fee in immediately available funds to and
for the account of the Lender in an amount equal to twenty basis points (0.20%)
of the Revolving Commitment, which such upfront fee shall be fully earned and
payable on the Closing Date.

 

(b)                                 The Borrower shall pay to the Lender a
commitment fee equal to the product of:  (i) the aggregate of the daily average
amounts of the Unused Commitment, times (ii) a per annum percentage equal to
0.25%.  Such commitment fee shall accrue from and including the Closing Date to
and including the Termination Date.  Commitment fees shall be payable
(i) quarterly in arrears on each Quarterly Payment

 

17

--------------------------------------------------------------------------------


 

Date, and (ii) on the Termination Date; provided that should the Revolver
Commitment be terminated at any time prior to the Termination Date for any
reason, the entire accrued and unpaid fee shall be paid on the date of such
termination.

 

SECTION 2.08.                                        Optional Termination or
Reduction of Commitments.  The Borrower may, upon at least 3 Domestic Business
Day’s irrevocable notice to the Lender, terminate at any time, or
proportionately reduce from time to time by an aggregate amount of at least
$10,000,000 or any larger multiple of $1,000,000, the Revolver Commitment;
provided, however:  (1) each termination or reduction, as the case may be, shall
be permanent and irrevocable; (2) no such termination or reduction shall be in
an amount greater than the Total Unused Revolver Commitment on the date of such
termination or reduction; and (3) no such reduction pursuant to this
Section 2.08 shall result in the Revolver Commitment to be reduced to an amount
less than $20,000,000, unless the Revolver Commitment is terminated in its
entirety, in which case all accrued fees (as provided under Section 2.07) shall
be payable on the effective date of such termination.

 

SECTION 2.09.                                        Termination of
Commitments.  The Revolver Commitment shall terminate on the Termination Date
and any Revolver Advances then outstanding (together with accrued interest
thereon) shall be due and payable on such date.

 

SECTION 2.10.                                        Optional Prepayments.

 

(a)                                 The Borrower may, upon at least one
(1) Domestic Business Day’s notice to the Lender, prepay any Base Rate Borrowing
in whole at any time, or from time to time in part in amounts aggregating at
least $5,000,000 or any larger integral multiple of $1,000,000 (or any lesser
amount equal to the outstanding balance of such Advance), by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.

 

(b)                                 Subject to any payments required pursuant to
the terms of Article VIII for such Euro-Dollar Borrowing, the Borrower may, upon
at least three (3) Domestic Business Day’s prior written notice, prepay in
minimum amounts of $5,000,000 with additional increments of $1,000,000 (or any
lesser amount equal to the outstanding balance of such Advances) all or any
portion of the principal amount of any Euro-Dollar Borrowing prior to the
maturity thereof, by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment and such payments required
pursuant to the terms of Article VIII.

 

(c)                                  Once received by the Lender, such
prepayment shall not thereafter be revocable by the Borrower.

 

SECTION 2.11.                                        Mandatory Prepayments.

 

(a)                                 On each date on which the Revolver
Commitment is reduced or terminated pursuant to Section 2.08 or Section 2.09,
the Borrower shall repay or prepay such principal amount of the outstanding
Revolver Advances, if any (together with interest accrued thereon and any amount
due under Section 8.05), as may be necessary so

 

18

--------------------------------------------------------------------------------


 

that after such payment the aggregate unpaid principal amount of the Revolver
Advances does not exceed the aggregate amount of the Revolver Commitment as then
reduced.  Each such payment or prepayment shall be applied to the Revolver
Advances outstanding on the date of payment or prepayment in the following order
or priority:  (i) first, to Base Rate Advances; and (ii) lastly, to Euro-Dollar
Advances.

 

(b)                                 In the event that the aggregate principal
amount of all Revolver Advances at any one time outstanding shall at any time
exceed the aggregate amount of the Revolver Commitment at such time, the
Borrower shall immediately repay so much of the Revolver Advances as is
necessary in order that the aggregate principal amount of the Revolver Advances
thereafter outstanding, shall not exceed the aggregate amount of the Revolver
Commitment at such time.  Each such payment or prepayment shall be applied to
the Revolver Advances outstanding on the date of payment or prepayment in the
following order or priority:  (i) first, to Base Rate Advances; and (ii) lastly,
to Euro-Dollar Advances.

 

(c)                                  If at any time the Borrower is not in
compliance with Section 5.03, the Borrower shall immediately repay so much of
the Revolver Advances as is necessary in order that the Borrower is, after
giving effect to such repayment, in compliance with Section 5.03.  Each such
payment or prepayment shall be applied to the Revolver Advances outstanding on
the date of payment or prepayment in the following order or priority: 
(i) first, to Base Rate Advances, and (ii) lastly to Euro-Dollar Advances.

 

SECTION 2.12.                                        General Provisions as to
Payments.

 

(a)                                 The Borrower shall make each payment of
principal of, and interest on, the Advances and of fees hereunder without any
set off, counterclaim or any deduction whatsoever, not later than 11:00 A.M.
(Eastern time) on the date when due, in Federal or other funds immediately
available in Winston-Salem, North Carolina, to the Lender at its address
referred to in Section 9.01.

 

(b)                                 Whenever any payment of principal of, or
interest on, the Base Rate Advances or of fees shall be due on a day which is
not a Domestic Business Day, the date for payment thereof shall be extended to
the next succeeding Domestic Business Day.  Whenever any payment of principal of
or interest on, the Euro-Dollar Advances shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(c)                                  Taxes.

 

(i)                                     Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any

 

19

--------------------------------------------------------------------------------


 

Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (A) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (B) the Borrower shall make such deductions and
(C) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(ii)                                  Payment of Other Taxes by the Borrower. 
Without limiting the provisions of paragraph (i) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(iii)                               Indemnification by the Borrower.  The
Borrower shall indemnify the Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Lender, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower shall be conclusive
absent manifest error.

 

(iv)                              Evidence of Payments.  As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by the Borrower to a
Governmental Authority, the Borrower shall deliver to the Lender the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.

 

(v)                                 Intentionally deleted.

 

(vi)                              Treatment of Certain Refunds.  If the Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender in the event the Lender is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Lender to make available its tax

 

20

--------------------------------------------------------------------------------


 

returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

SECTION 2.13.                                        Computation of Interest and
Fees.  Interest on the Advances shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed (including the first day but
excluding the last day).  Utilization fees, unused commitment fees and any other
fees payable hereunder shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).

 

ARTICLE III
CONDITIONS TO BORROWINGS

 

SECTION 3.01.                                        Conditions to Closing and
First Borrowing.  The obligation of the Lender to make an Advance on the Closing
Date is subject to the satisfaction of the conditions set forth in Section 3.02
and the following additional conditions:

 

(a)                                 receipt by the Lender from each of the
parties hereto of a duly executed counterpart of this Agreement signed by such
party;

 

(b)                                 receipt by the Lender of a duly executed
Revolver Note, complying with the provisions of Section 2.04;

 

(c)                                  receipt by the Lender of an opinion of
Edwards Wildman Palmer LLP, as counsel to the Borrower, and Kramer Levin
Naftalis & Frankel LLP, as special counsel to the Borrower, each dated as of the
Closing Date covering such matters relating to the transactions contemplated
hereby as the Lender may reasonably request;

 

(d)                                 receipt by the Lender of a certificate (the
“Closing Certificate”), dated as of the Closing Date, substantially in the form
of Exhibit D hereto, signed by a chief financial officer or other authorized
officer of the Borrower, to the effect that, to his knowledge, (i) no Default
has occurred and is continuing on the Closing Date and (ii) the representations
and warranties of the Borrower contained in Article IV are true on and as of the
Closing Date hereunder;

 

(e)                                  receipt by the Lender of all documents
which the Lender may reasonably request relating to the existence of the
Borrower, the authority for and the validity of this Agreement, the Revolver
Note and the other Loan Documents, and any other matters relevant hereto, all in
form and substance satisfactory to the Lender, including without limitation the
Borrower’s certificate of incumbency (the “Officer’s Certificate”), signed by
the Secretary, an Assistant Secretary, a member, manager, partner, trustee or
other authorized representative of the Borrower, substantially in the form of
Exhibit E hereto, certifying as to the names, true signatures and incumbency of
the officer or officers of the Borrower, authorized to execute and deliver the
Loan Documents, and certified copies of the following items:  (i) the Borrower’s
Organizational Documents; (ii) the Borrower’s Operating Documents; (iii) the
Borrower’s certificate of the Secretary of State as to the good standing or
existence of it, and (iv) the Organizational Action, if any, taken by the

 

21

--------------------------------------------------------------------------------


 

Borrower’s board of directors or other applicable Persons authorizing the
Borrower’s execution, delivery and performance of this Agreement, the Revolver
Note and the other Loan Documents to which the Borrower is a party;

 

(f)                                   receipt by the Lender of a Notice of
Borrowing;

 

(g)                                  the Security Agreement and the other
Collateral Documents, each in form and content satisfactory to the Lender shall
have been duly executed by the Borrower and such documents shall have been
delivered to the Lender and shall be in full force and effect and each document
(including each Uniform Commercial Code financing statement) required by law or
reasonably requested by the Lender to be filed, registered or recorded in order
to create in favor of the Lender, upon filing, recording or possession by the
Lender, as the case may be, a valid, legal and perfected first-priority security
interest in and lien on the Collateral described in the Security Agreement shall
have been delivered to the Lender;

 

(h)                                 the Lender shall have received the results
of a search of the Uniform Commercial Code filings (or equivalent filings) made
with respect to the Borrower in the states (or other jurisdictions) in which the
Borrower is organized, the chief executive office of each such Person is
located, any offices of such persons in which records have been kept relating to
Collateral described in the Collateral Documents and the other jurisdictions in
which Uniform Commercial Code filings (or equivalent filings) are to be made
pursuant to the preceding paragraph, together with copies of the financing
statements (or similar documents) disclosed by such search, and accompanied by
evidence satisfactory to the Lender that the Liens indicated in any such
financing statement (or similar document) have been released or subordinated to
the satisfaction of Administrative Agent;

 

(i)                                     the Borrower shall have paid all fees
required to be paid by it on the Closing Date, including all fees required
hereunder to be paid as of such date, and shall have reimbursed the Lender for
all fees, costs and expenses of closing the transactions contemplated hereunder
and under the other Loan Documents, including the reasonable legal, audit and
other document preparation costs incurred by the Lender; and

 

(j)                                    such other documents or items as the
Lender or their counsel may reasonably request.

 

SECTION 3.02.                                        Conditions to All
Borrowings.  The obligation of the Lender to make an Advance on the occasion of
each Borrowing is subject to the satisfaction of the following conditions:

 

(a)                                 receipt by the Lender of a Notice of
Borrowing as required by Section 2.02;

 

(b)                                 receipt by the Lender of such documentation
as the Lender shall reasonably require (including, without limitation,
certificate(s) from the Borrower and the Securities Intermediary (as defined in
the Security Agreement)) confirming that after

 

22

--------------------------------------------------------------------------------


 

giving effect to such Borrowing and the application of the proceeds thereof, the
Borrower shall be in compliance with the Collateral Coverage Ratio requirements
set forth in Section 5.03 and the Asset Coverage requirement set forth in
Section 5.08;

 

(c)                                  the fact that, immediately before and after
such Borrowing, no Default shall have occurred and be continuing;

 

(d)                                 the fact that the representations and
warranties of the Borrower contained in Article IV of this Agreement shall be
true, on and as of the date of such Borrowing; and

 

(e)                                  the fact that, immediately after such
Borrowing, the aggregate outstanding principal amount of the Revolver Advances
will not exceed the amount of the Revolver Commitment.

 

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the truth and accuracy of the
facts specified in clauses (c), (d) and (e) of this Section.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

SECTION 4.01.                                        Existence and Power.  The
Borrower is a corporation validly existing and in good standing under the laws
of the jurisdiction of its incorporation, is duly qualified to transact business
in every jurisdiction where, by the nature of its business, such qualification
is necessary, and has all organizational powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

SECTION 4.02.                                        Organizational and
Governmental Authorization; No Contravention.  The execution, delivery and
performance by the Borrower of this Agreement, the Notes, the Collateral
Documents and the other Loan Documents (i) are within the Borrower’s
organizational powers, (ii) have been duly authorized by all necessary
Organizational Action, (iii) require no action by or in respect of, or filing
with, any Governmental Authority (iv) do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the Organizational
Documents and Operating Documents of the Borrower or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or any
of its Subsidiaries, and (v) do not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Subsidiaries.

 

SECTION 4.03.                                        Binding Effect.  This
Agreement constitutes a valid and binding agreement of the Borrower enforceable
in accordance with its terms, and the Notes, the Collateral Documents and the
other Loan Documents, when executed and delivered in accordance with this
Agreement, will constitute valid and binding obligations of the Borrower
enforceable in accordance with their respective terms, provided that the
enforceability hereof and

 

23

--------------------------------------------------------------------------------


 

thereof is subject in each case to general principles of equity and to
Bankruptcy, insolvency and similar laws affecting the enforcement of creditors’
rights generally.

 

SECTION 4.04.                                        Financial Information.

 

(a)                                 The audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of October 31, 2012 and the
related consolidated statements of income, shareholders’ equity and cash flows
for the Fiscal Year then ended, copies of which have been delivered to the
Lender, and the unaudited consolidated financial statements of the Borrower and
its Consolidated Subsidiaries for the interim period ended April 30, 2013,
copies of which have been delivered to the Lender, fairly present, in conformity
with GAAP, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such dates and their consolidated results of
operations and cash flows for such periods stated.

 

(b)                                 Since October 31, 2012, there has been no
event, act, condition or occurrence having a Material Adverse Effect.

 

SECTION 4.05.                                        Litigation.  There is no
action, suit or proceeding pending, or to the knowledge of the Borrower
threatened, against or affecting the Borrower or any of its respective
Subsidiaries before any court or arbitrator or any Governmental Authority which
in any manner draws into question the validity or enforceability of, or could
impair the ability of the Borrower to perform their respective obligations
under, this Agreement, the Notes, the Collateral Documents or any of the other
Loan Documents.

 

SECTION 4.06.                                        Compliance with ERISA.

 

(a)                                 The Borrower and each member of the
Controlled Group have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance 
with the applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA.

 

(b)                                 Neither the Borrower nor any member of the
Controlled Group is or ever has been obligated to contribute to any
Multiemployer Plan.

 

(c)                                  The assets of the Borrower or any of its
Subsidiaries of the Borrower do not and will not constitute “plan assets,”
within the meaning of ERISA, the Code and the respective regulations promulgated
thereunder.  The execution, delivery and performance of this Agreement, and the
borrowing and repayment of amounts hereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Code.

 

SECTION 4.07.                                        Taxes.  There have been
filed on behalf of the Borrower and its Subsidiaries all Federal, state and
local income, excise, property and other tax returns which are required to be
filed by them and all taxes due pursuant to such returns or pursuant to any
assessment received by or on behalf of the Borrower or any of its Subsidiaries
have been paid. 

 

24

--------------------------------------------------------------------------------


 

The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate.

 

SECTION 4.08.                                        Subsidiaries.  Each of the
Subsidiaries is a corporation, a limited liability company or other legal
entity, duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, is duly qualified to transact business in
every jurisdiction where, by the nature of its business, such qualification is
necessary, and has all organizational powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.  The Borrower does not have any Subsidiaries except those
Subsidiaries listed on Schedule 4.08 and as set forth in any Compliance
Certificate provided to the Lender pursuant to Section 5.01(c) after the Closing
Date, which accurately sets forth each such Subsidiary’s complete name and
jurisdiction of organization.

 

SECTION 4.09.                                        Investment Company
Act, Etc.  Neither the Borrower nor any of its Affiliates is a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935, as amended. The Borrower has elected to be a “business
development company” as defined in Section 2(a)(48) of the Investment Company
Act of 1940 and is subject to regulation as such under the Investment Company
Act of 1940 including Sections 17(f) and 18, as modified by Sections 59 and 61,
respectively, of the Investment Company Act of 1940.

 

SECTION 4.10.                                        All Consents Required.  All
approvals, authorizations, consents, orders or other actions of any Person or of
any Governmental Authority (if any) required in connection with the due
execution, delivery and performance by the Borrower of this Agreement and any
Loan Document to which the Borrower is a party, have been obtained.

 

SECTION 4.11.                                        Ownership of Property. 
Each of the Borrower and its Subsidiaries has title or the contractual right to
possess its properties sufficient for the conduct of its business.

 

SECTION 4.12.                                        No Default.  Neither the
Borrower nor any of its Subsidiaries is in default under or with respect to any
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound.  No Default or Event of Default has occurred and
is continuing.

 

SECTION 4.13.                                        Intentionally deleted.

 

SECTION 4.14.                                        Environmental Matters.

 

(a)                                 Neither the Borrower nor any of its
Subsidiaries is subject to any Environmental Liability which would reasonably be
expected to have a Material Adverse Effect and neither the Borrower nor any of
its Subsidiaries has been designated as a potentially responsible party under
CERCLA.  None of the Properties has been identified on any current or proposed
(i) National Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or
(iii) any list arising from a state statute similar to CERCLA.

 

25

--------------------------------------------------------------------------------


 

(b)                                 No Hazardous Materials have been or are
being used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed of, managed or otherwise handled at, or shipped or transported
to or from the Properties or are otherwise present at, on, in or under the
Properties, or, to the best of the knowledge of the Borrower, at or from any
adjacent site or facility, except for Hazardous Materials, such as cleaning
solvents, pesticides and other materials used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, and managed or
otherwise handled in minimal amounts in the ordinary course of business in
compliance with all applicable Environmental Requirements.

 

(c)                                  The Borrower and each of its Subsidiaries
have procured all Environmental Authorizations necessary for the conduct of the
business contemplated on such Property, and is in compliance in all material
respects with all Environmental Requirements in connection with the operation of
the Properties and the Borrower’s, and each of its Subsidiary’s, respective
businesses.

 

SECTION 4.15.                                        Compliance with Laws.  The
Borrower and each of its Subsidiaries is in compliance with all applicable laws,
including, without limitation, all Environmental Laws and all regulations and
requirements of the Securities and Exchange Commission and the National
Association of Securities Dealers, Inc. (including with respect to timely filing
of reports).

 

SECTION 4.16.                                        Capital Securities.  All
Capital Securities, debentures, bonds, notes and all other securities of the
Borrower and its Subsidiaries presently issued and outstanding are validly and
properly issued in accordance with all applicable laws, including, but not
limited to, the “Blue Sky” laws of all applicable states and the federal
securities laws.  The issued shares of Capital Securities of each of the
Borrower’s Subsidiaries are owned by the Borrower free and clear of any Lien or
adverse claim.

 

SECTION 4.17.                                        Margin Stock.  Neither the
Borrower nor any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of purchasing or carrying any Margin
Stock, and no part of the proceeds of any Advance will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock, or be used for any purpose which
violates, or which is inconsistent with, the provisions of Regulation X of the
Board of Governors of the Federal Reserve System.  Following the application of
the proceeds from each Advance, not more than 25% of the value of the assets,
either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis, will be “Margin Stock.”

 

SECTION 4.18.                                        Insolvency.  After giving
effect to the execution and delivery of the Loan Documents and the making of the
Advances under this Agreement, the Borrower will not be “insolvent,” within the
meaning of such term as defined in § 101 of Title 11 of the United States Code
or Section 2 of the Uniform Fraudulent Transfer Act, or any other applicable
state law pertaining to fraudulent transfers, as each may be amended from time
to time, or be unable to pay its debts generally as such debts become due, or
have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated.

 

26

--------------------------------------------------------------------------------


 

SECTION 4.19.                                        Security Documents.  Upon
execution by the Borrower, the Security Agreement shall be effective to create
in favor of the Lender, a legal, valid and enforceable security interest in the
Collateral (as defined in the Security Agreement) and, upon filing of one or
more Uniform Commercial Code financing statements in the appropriate
jurisdictions and execution and delivery of control agreements in the form
attached hereto as Exhibit F, the Lender shall have a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Borrower in such Collateral and the proceeds thereof that can be perfected upon
filing of one or more Uniform Commercial Code financing statements and execution
and delivery of such control agreements, in each case prior and superior in any
right to any other Person.

 

SECTION 4.20.                                        Labor Matters.  There are
no significant strikes, lockouts, slowdowns or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened.  The hours worked by and payment made to employees of the
Borrower and each Subsidiary of the Borrower have been in material compliance
with the Fair Labor Standards Act and any other applicable federal, state or
foreign law dealing with such matters.

 

SECTION 4.21.                                        Patents, Trademarks, Etc. 
The Borrower and its Subsidiaries own, or are licensed to use, all patents,
trademarks, trade names, copyrights, technology, know-how and processes, service
marks and rights with respect to the foregoing that are material to the
businesses, assets, operations, properties or condition (financial or otherwise)
of the Borrower and its Subsidiaries taken as a whole.  The use of such patents,
trademarks, trade names, copyrights, technology, know-how, processes and rights
with respect to the foregoing by the Borrower and its Subsidiaries, does not
infringe on the rights of any Person.

 

SECTION 4.22.                                        Intentionally deleted.

 

SECTION 4.23.                                        Anti-Terrorism Laws. 
Neither the Borrower nor any of its Subsidiaries is in violation of any laws
relating to terrorism or money laundering, including, without limitation, the
Patriot Act.

 

SECTION 4.24.                                        Ownership Structure.  As of
the Closing Date, Schedule 4.24 is a complete and correct list of all
Subsidiaries of the Borrower setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Capital Securities in such Subsidiary, (iii) the nature of the Capital
Securities held by each such Person, and (iv) the percentage of ownership of
such Subsidiary represented by such Capital Securities.  Except as disclosed in
such Schedule, as of the Closing Date (i) the Borrower and its Subsidiaries
owns, free and clear of all Liens and has the unencumbered right to vote, all
outstanding Capital Securities in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding Capital Securities of each
Person is validly issued, fully paid and nonassessable and (iii) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional Capital Securities of
any type in, any such Person.

 

27

--------------------------------------------------------------------------------


 

SECTION 4.25.                                        Reports Accurate;
Disclosure.  All information, exhibits, financial statements, documents, books,
records or reports furnished or to be furnished by the Borrower to the Lender in
connection with this Agreement or any Loan Document, including without
limitation all reports furnished pursuant to Section 4.04, are true, complete
and accurate in all material respects; it being recognized by the Lender that
the projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not to be viewed as facts and that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results.  Neither this Agreement, nor
any Loan Document, nor any agreement, document, certificate or statement
furnished to the Lender in connection with the transactions contemplated hereby
contains any untrue statement of material fact or omits to state a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.  There is
no fact known to the Borrower which materially and adversely affects the
Borrower and its Subsidiaries, or in the future is reasonably likely to have a
Material Adverse Effect.

 

SECTION 4.26.                                        Location of Offices.  The
Borrower’s name is MVC Capital, Inc.  The location of Borrower (within the
meaning of Article 9 of the Uniform Commercial Code) is Delaware.  The Borrower
has not changed its name, identity, structure, existence or state of formation,
whether by amendment of its Organizational Documents, by reorganization or
otherwise, or has not changed its location (within the meaning of Article 9 of
the Uniform Commercial Code) within the four (4) months preceding the Closing
Date or any subsequent date on which this representation is made.

 

SECTION 4.27.                                        Affiliate Transactions. 
Except as permitted by Section 5.24, neither the Borrower nor any Subsidiary is
a party to or bound by any agreement or arrangement (whether oral or written) to
which any Affiliate of the Borrower or any Subsidiary is a party.

 

SECTION 4.28.                                        Intentionally deleted.

 

SECTION 4.29.                                        Survival of Representations
and Warranties, Etc.  All statements contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower or any
Subsidiary to the Lender pursuant to or in connection with this Agreement or any
of the other Loan Documents (including, but not limited to, any such statement
made in or in connection with any amendment thereto or any statement contained
in any certificate, financial statement or other instrument delivered by or on
behalf of the Borrower prior to the Closing Date and delivered to the Lender in
connection with the underwriting or closing of the transactions contemplated
hereby) shall constitute representations and warranties made by the Borrower in
favor of the Lender.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Advances.

 

SECTION 4.30.                                        Intentionally deleted.

 

SECTION 4.31.                                        No Default or Event of
Default.  No event has occurred and is continuing and no condition exists, or
would result from any Advance or from the application of the proceeds therefrom,
which constitutes or would reasonably be expected to constitute a Default or
Event of Default.

 

28

--------------------------------------------------------------------------------


 

SECTION 4.32.                                        USA PATRIOT Act; OFAC.

 

(a)                                 The Borrower nor any of its Affiliates is
(1) a Person that resides or has a place of business in a country or territory
named on such lists or which is designated as a Non-Cooperative Jurisdiction by
the Financial Action Task Force on Money Laundering (“FATF”), or whose
subscription funds are transferred from or through such a jurisdiction; (2) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
lender that does not have a physical presence in any country and that is not
affiliated with a Lender that has a physical presence and an acceptable level of
regulation and supervision; or (3) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Section 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

 

(b)                                 The Borrower nor any of its Affiliates
(i) is a Sanctioned Entity, (ii) has a more than 10% of its assets located in a
Sanctioned Entities, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Entities.  The proceeds of any
Advance will not be used and have not been used to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Entity.  The Borrower nor any of its Affiliates is in violation of and shall not
violate any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

ARTICLE V
COVENANTS

 

The Borrower agrees that, so long as the Lender has any Revolver Commitment
hereunder or any amount payable under the Revolver Note remains unpaid:

 

SECTION 5.01.                                        Information.  The Borrower
will deliver to the Lender:

 

(a)                                 as soon as available and in any event within
90 days after the end of each Fiscal Year, a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all certified by Ernst & Young LLP or
other independent public accountants reasonably acceptable to the Lender, with
such certification to be free of exceptions and qualifications not acceptable to
the Lender;

 

(b)                                 as soon as available and in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Quarter and the related statement of
income and statement of cash flows for such Fiscal Quarter and for the portion
of the Fiscal Year ended at the end of such Fiscal Quarter, setting forth in

 

29

--------------------------------------------------------------------------------


 

each case in comparative form the figures for the corresponding Fiscal Quarter
and the corresponding portion of the previous Fiscal Year, all certified
(subject to normal year-end adjustments) as to fairness of presentation, GAAP
and consistency by the chief financial officer of the Borrower;

 

(c)                                  as soon as available and in any event
within 15 days after the end of each month in which any Advance is outstanding
during the last day of such month, a report, in form and content satisfactory to
the Lender, providing information necessary for the Lender to determine the
number and amount of the Treasury Securities in the Securities Account and the
cash on deposit in the Cash Account, all as of the last day of such month;

 

(d)                                 simultaneously with the delivery of each set
of financial statements referred to in clauses (a) and (b) above, and the report
referred to in clause (c), a certificate, substantially in the form of Exhibit G
and with compliance calculations in form and content satisfactory to the Lender
(a “Compliance Certificate”), of the chief financial officers or authorized
officers of the Borrower (i) setting forth in reasonable detail the calculations
required to establish whether the Borrower was in compliance with the
requirements of Sections 5.03 and 5.05 on the date of such financial statements,
(ii) setting forth the identities of the respective Subsidiaries on the date of
such financial statements or report, and (iii) stating whether any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which the Borrower is taking or propose
to take with respect thereto;

 

(e)                                  within 5 Domestic Business Days after the
Borrower becomes aware of the occurrence of any Default, a certificate of the
chief financial officers or authorized officers of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;

 

(f)                                   promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

 

(g)                                  if and when the Borrower or any member of
the Controlled Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA, a
copy of such notice; or (iii) receives notice from the PBGC under Title IV of
ERISA of an intent to terminate or appoint a trustee to administer any Plan, a
copy of such notice;

 

(h)                                 promptly after the Borrower knows of the
commencement thereof, notice of any litigation, dispute or proceeding involving
a claim against the Borrower and/or any

 

30

--------------------------------------------------------------------------------


 

of its Subsidiaries for $1,000,000 or more in excess of amounts covered in full
by applicable insurance; and

 

(i)                                     from time to time such additional
information regarding the financial position or business of the Borrower and its
Subsidiaries as the Lender may reasonably request.

 

SECTION 5.02.                                        Inspection of Property,
Books and Records.  The Borrower will (i) keep, and will cause each of its
Subsidiaries to keep, proper books of record and account in which full, true and
correct entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities; (ii) permit, and will
cause each Subsidiary of the Borrower to permit, with reasonable prior notice
which notice shall not be required in the case of an emergency, the Lender or
its designee, at the expense of the Borrower, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants, but no more frequently than once each Fiscal
Quarter unless a Default shall have occurred and be continuing.  The Borrower
agrees to cooperate and assist in such visits and inspections.

 

SECTION 5.03.                                        Collateral Coverage Ratio. 
The Borrower shall maintain at all times a Collateral Coverage Ratio of at least
1.10:1.00.

 

SECTION 5.04.                                        Sale/Leasebacks.  The
Borrower shall not, nor shall it permit any Subsidiary to, enter into any
Sale/Leaseback Transaction.

 

SECTION 5.05.                                        Net Worth.  Consolidated
Net Worth shall at no time be less than $200,000,000.

 

SECTION 5.06.                                        Intentionally deleted.

 

SECTION 5.07.                                        Intentionally deleted.

 

SECTION 5.08.                                        Maintenance of RIC Status
and Business Development Company.  The Borrower will maintain its status as a
RIC under the Code and as a “business development company” under the Investment
Company Act of 1940 (as in effect on the Closing Date), including maintenance of
“Asset Coverage” (as such term is defined in the Investment Company Act of 1940)
of at least 200% pursuant to Section 18, as amended by Section 61, of the
Investment Company Act of 1940.

 

SECTION 5.09.                                        Intentionally deleted.

 

SECTION 5.10.                                        Intentionally deleted.

 

SECTION 5.11.                                        Negative Pledge.  Neither
the Borrower nor any of its Subsidiaries will create, assume or suffer to exist
any Lien on any Collateral now owned or hereafter acquired by it.

 

31

--------------------------------------------------------------------------------


 

SECTION 5.12.                                        Maintenance of
Existence, etc.  The Borrower shall, and shall cause each of its Subsidiaries
to, maintain its organizational existence and carry on its business in
substantially the same manner and in substantially the same line or lines of
business or line or lines of business reasonably related to the business now
carried on and maintained.

 

SECTION 5.13.                                        Dissolution.  Neither the
Borrower nor any of its Subsidiaries shall suffer or permit dissolution or
liquidation either in whole or in part or redeem or retire any shares of its own
Capital Securities, except through corporate or company reorganization to the
extent permitted by Section 5.14.

 

SECTION 5.14.                                        Consolidations, Mergers and
Sales of Assets.  The Borrower will not, nor will it permit any of its
Subsidiaries to, consolidate or merge with or into, or sell, lease or otherwise
transfer all or any substantial part of its assets to, any other Person, or
discontinue or eliminate any business line or segment, provided that (a) the
Borrower may merge with another Person if (i) such Person was organized under
the laws of the United States of America or one of its states, (ii) the Borrower
is the Person surviving such merger, (iii) immediately after giving effect to
such merger, no Default shall have occurred and be continuing, and (iv) if the
Borrower merges with any of its Subsidiaries, the Borrower is the Person
surviving such merger; (b) Subsidiaries of the Borrower may merge with one
another; and (c) the foregoing limitation on the sale, lease or other transfer
of assets and on the discontinuation or elimination of a business line or
segment shall not prohibit a transfer of assets or the discontinuance or
elimination of a business line or segment (in a single transaction or in a
series of related transactions) if, after giving effect thereto the Borrower and
its Subsidiaries shall be in compliance on a pro forma basis, after giving
effect to such transfer, discontinuation or elimination, with the terms and
conditions of this Agreement.

 

SECTION 5.15.                                        Use of Proceeds.  No
portion of the proceeds of any Advance will be used by the Borrower or any
Subsidiary (i) in connection with, either directly or indirectly, any tender
offer for, or other acquisition of, stock of any corporation with a view towards
obtaining control of such other corporation, (ii) directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying any Margin Stock, or (iii) for any purpose in violation of any
applicable law or regulation.  Except as otherwise provided herein, the proceeds
of the Revolver Advances shall be used to:  (i) support portfolio growth and
preserve future investment flexibility permitted under the Code (including,
without limitation, the purchase of Treasury Securities) and (ii) to pay fees
and expenses incurred in connection with this Agreement.  No part of the
proceeds of any Advance will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.

 

SECTION 5.16.                                        Compliance with Laws;
Payment of Taxes.  The Borrower will, and will cause each of its Subsidiaries
and each member of the Controlled Group to, comply in all material respects with
applicable laws (including but not limited to ERISA and the Patriot Act),
regulations and similar requirements of governmental authorities (including but
not limited to PBGC), except where the necessity of such compliance is being
contested in good faith through appropriate proceedings diligently pursued.  The
Borrower will, and will cause each of its Subsidiaries to, pay promptly when due
all taxes, assessments, governmental charges,

 

32

--------------------------------------------------------------------------------


 

claims for labor, supplies, rent and other obligations which, if unpaid, might
become a lien against the property of the Borrower or any Subsidiary of the
Borrower, except liabilities being contested in good faith by appropriate
proceedings diligently pursued and against which, if requested by the Lender,
the Borrower shall have set up reserves in accordance with GAAP.

 

SECTION 5.17.                                        Insurance.  The Borrower
will maintain, and will cause each Subsidiary of the Borrower to maintain
(either in the name of the Borrower or in such Subsidiary’s own name), with
financially sound and reputable insurance companies, insurance on all its
Property in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies of established repute
engaged in the same or similar business.  Upon request, the Borrower shall
promptly furnish the Lender copies of all such insurance policies or
certificates evidencing such insurance and such other documents and evidence of
insurance as the Lender shall request.

 

SECTION 5.18.                                        Change in Fiscal Year.  The
Borrower will make any significant change in accounting treatment or reporting
practices, except as required or permitted by GAAP, or change its Fiscal Year
(except to conform with the Fiscal Year of the Borrower) without the consent of
the Lender.

 

SECTION 5.19.                                        Maintenance of Property. 
The Borrower shall, and shall cause each of its Subsidiaries to, maintain all of
its properties and assets in good condition, repair and working order, ordinary
wear and tear excepted.

 

SECTION 5.20.                                        Environmental Notices.  The
Borrower shall furnish to the Lender prompt written notice of all Environmental
Liabilities, pending, threatened or anticipated Environmental Proceedings,
Environmental Notices, Environmental Judgments and Orders, and Environmental
Releases at, on, in, under or in any way affecting the Properties or any
adjacent property, and all facts, events, or conditions that could lead to any
of the foregoing.

 

SECTION 5.21.                                        Environmental Matters. 
Neither the Borrower nor any of its Subsidiaries will, nor will the Borrower
permit any Third Party to, use, produce, manufacture, process, treat, recycle,
generate, store, dispose of, manage at, or otherwise handle or ship or transport
to or from the Properties any Hazardous Materials except for Hazardous Materials
such as cleaning solvents, pesticides and other similar materials used,
produced, manufactured, processed, treated, recycled, generated, stored,
disposed, managed or otherwise handled in minimal amounts in the ordinary course
of business in compliance with all applicable Environmental Requirements.

 

SECTION 5.22.                                        Environmental Release.  The
Borrower agrees that upon the occurrence of an Environmental Release at, under
or on any of the Properties it will act immediately to investigate the extent
of, and to take appropriate remedial action to eliminate, such Environmental
Release, whether or not ordered or otherwise directed to do so by any
Environmental Authority.

 

SECTION 5.23.                                        Transactions with
Affiliates.  Neither the Borrower nor any of its Subsidiaries shall enter into,
or be a party to, any transaction with any Affiliate of the Borrower or such
Subsidiary, except as permitted by law and pursuant to reasonable terms which

 

33

--------------------------------------------------------------------------------


 

are no less favorable to the Borrower or such Subsidiary than would be obtained
in a comparable arm’s length transaction with a Person which is not an
Affiliate.

 

SECTION 5.24.                                        Partnerships and Joint
Ventures.  The Borrower shall not become a general partner in any general or
limited partnership or a joint venturer in any joint venture.

 

SECTION 5.25.                                        Modifications of
Organizational Documents.  The Borrower shall not, and shall not permit any of
its Subsidiaries to, amend, supplement, restate or otherwise modify its
Organizational Documents or Operating Documents or other applicable document if
such amendment, supplement, restatement or other modification could reasonably
be expected to have a Material Adverse Effect.

 

SECTION 5.26.                                        ERISA Exemptions.  The
Borrower shall not permit any of their respective assets to become or be deemed
to be “plan assets” within the meaning of ERISA, the Code and the respective
regulations promulgated thereunder.

 

SECTION 5.27.                                        Hedging Transactions.  The
Borrower will not, and will not permit any of its Subsidiaries to, enter into
any Hedging Transaction, other than Hedging Transactions entered into in the
ordinary course of business (i) to hedge or mitigate risks to which the Borrower
is exposed in the conduct of their business or the management of their
liabilities, or (ii) with any counterparty who is or is anticipated to become,
at the time that the Hedging Transaction is entered into, the issuer of a debt
or equity interest to the Borrower, which Hedging Transaction is entered into to
hedge or mitigate risks to which such counterparty and its affiliates are
exposed in the conduct of their businesses or the management of their
liabilities, or (iii) to hedge or mitigate risks to which the Borrower is
exposed under Hedging Transactions described in the preceding clause (ii) or to
effect an offset or unwind of any other Hedging Transaction; provided that the
Borrower shall act in a reasonable and prudent manner to achieve, in the
aggregate, substantially offsetting Hedging Transactions under clause (iii) with
respect to the Net Mark to Market Exposure under the Hedging Transactions that
are from time to time outstanding under clause (ii).  Solely for the avoidance
of doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which the Borrower is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any common stock or any Debt or (ii) as a result of changes in the
market value of any common stock or any Debt) is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.

 

ARTICLE VI
DEFAULTS

 

SECTION 6.01.                                        Events of Default.  If one
or more of the following events (“Events of Default”) shall have occurred and be
continuing:

 

(a)                                 the Borrower shall fail to pay when due any
principal of any Advance (including, without limitation, any Advance or portion
thereof to be repaid pursuant to

 

34

--------------------------------------------------------------------------------


 

Section 2.11) or shall fail to pay any interest on any Advance within three
Domestic Business Days after such interest shall become due, or the Borrower
shall fail to pay any fee or other amount payable hereunder within three
Domestic Business Days after such fee or other amount becomes due; or

 

(b)                                 the Borrower shall fail to observe or
perform any covenant contained in Sections 5.02(ii), 5.03 to 5.05, 5.07, 5.08,
5.11, 5.12, 5.13, 5.14, 5.15 or 5.25; or

 

(c)                                  the Borrower shall fail to observe or
perform any covenant or agreement contained or incorporated by reference in this
Agreement (other than those covered by clause (a) or (b) above or clause
(n) below); provided that such failure continues for thirty days after the
earlier of (i) the first day on which the Borrower has knowledge of such failure
or (ii) written notice thereof has been given to the Borrower by the Lender; or

 

(d)                                 any representation, warranty, certification
or statement made or deemed made by the Borrower in Article IV of this Agreement
or in any financial statement, material certificate or other material document
or report delivered pursuant to this Agreement shall prove to have been untrue
or misleading in any material respect when made (or deemed made); or

 

(e)                                  the Borrower or any Subsidiary of the
Borrower shall fail to make any payment in respect of Debt (other than the
Revolver Note) having an aggregate principal amount in excess of $500,000 after
expiration of any applicable cure or grace period; or

 

(f)                                   any event or condition shall occur which
(i) results in the acceleration of the maturity of Debt outstanding of the
Borrower or any Subsidiary of the Borrower in an aggregate principal amount in
excess of $500,000 or the mandatory prepayment or purchase of such Debt by the
Borrower (or its designee) or such Subsidiary of the Borrower (or its designee)
prior to the scheduled maturity thereof, or (ii) enables (or, with the giving of
notice or lapse of time or both, would enable) the holders of such Debt or
commitment to provide such Debt or any Person acting on such holders’ behalf to
accelerate the maturity thereof, terminate any such commitment or require the
mandatory prepayment or purchase thereof prior to the scheduled maturity
thereof, without regard to whether such holders or other Person shall have
exercised or waived their right to do so; or

 

(g)                                  the Borrower or any Subsidiary of the
Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any Bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, administrator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally, or shall admit in writing its inability, to
pay its debts as they become due, or shall take any corporate action to
authorize any of the foregoing; or

 

35

--------------------------------------------------------------------------------


 

(h)                                 an involuntary case or other proceeding
shall be commenced against the Borrower or any of its Subsidiaries seeking
liquidation, reorganization or other relief with respect to it or its debts
under any Bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, administrator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of 60 days; or an order for relief shall be entered
against the Borrower or any of its Subsidiaries under the federal Bankruptcy
laws as now or hereafter in effect; or

 

(i)                                     the Borrower or any member of the
Controlled Group shall fail to pay when due any material amount which it shall
have become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or
notice of intent to terminate a Plan or Plans shall be filed under Title IV of
ERISA by the Borrower, any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Plan or Plans must be
terminated; or

 

(j)                                    one or more judgments or orders for the
payment of money in an aggregate amount in excess of $5,000,000 shall be
rendered against the Borrower or any of its Subsidiaries and such judgment or
order shall continue unsatisfied and unstayed for a period of 30 days or the
Borrower or any of its Subsidiaries shall have made payments in settlement of
any litigation or threatened proceeding in excess of $5,000,000; or

 

(k)                                 a federal tax lien shall be filed against
the Borrower or any of its Subsidiaries under Section 6323 of the Code or a lien
of the PBGC shall be filed against the Borrower or any of its Subsidiary under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of 30 days after the date of filing; or

 

(l)                                     a Change in Control shall occur; or

 

(m)                             the Lender shall fail for any reason to have a
valid first priority security interest in any of the Collateral; or

 

(n)                                 a default or event of default shall occur
and be continuing under any of the Collateral Documents or the Borrower shall
fail to observe or perform any obligation to be observed or performed by it
under any Collateral Document, and such default, event of default or failure to
perform or observe any obligation continues beyond any applicable cure or grace
period provided in such Collateral Document; or

 

(o)                                 (i) Michael Tokarz shall cease to hold the
office of Chairman of the Borrower, and such individual is not replaced as such
officer by an individual reasonably

 

36

--------------------------------------------------------------------------------


 

satisfactory to the Lender within ninety (90) days after the date on which such
individual ceases to be such officer; or

 

(p)                                 the Borrower shall disaffirm, contest or
deny its obligations under any Loan Document; or

 

(q)                                 the occurrence of any event, act or
condition which the Lender determines either does or has a reasonable
probability of causing a Material Adverse Effect,

 

then, and in every such event, the Lender may (i)  by notice to the Borrower
terminate the Revolver Commitment and it shall thereupon terminate and (ii) by
notice to the Borrower declare the Revolver Note (together with accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents to be, and the Revolver Note (together with all accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that if any Event of Default specified
in clause (g) or (h) above occurs with respect to the Borrower or any Subsidiary
of the Borrower, without any notice to the Borrower or any other act by the 
Lender, the Revolver Commitment shall thereupon automatically terminate and the
Revolver Note (together with accrued interest thereon) and all other amounts
payable hereunder and under the other Loan Documents shall automatically become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.  Notwithstanding
the foregoing, the Lender shall have available to it all rights and remedies
provided under the Loan Documents (including, without limitation, the rights of
a secured party pursuant to the Collateral Documents) and in addition thereto,
all other rights and remedies at law or equity, and the Lender may exercise any
one or all of them.

 

SECTION 6.02.                                        Notice of Default.  The
Lender shall promptly give notice to the Borrower of any Default under
Section 6.01(c).

 

ARTICLE VII
[RESERVED]

 

ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION

 

SECTION 8.01.                                        Basis for Determining
Interest Rate Inadequate or Unfair.  If on or prior to the first day of any
Interest Period:

 

(a)                                 the Lender determines (which determination
shall be conclusive and binding absent manifest error) that adequate and
reasonable means do not exist for ascertaining the London InterBank Offered Rate
or the Adjusted London InterBank Offered Rate, as applicable, for such Interest
Period, or

 

(b)                                 the Lender determines that the London
InterBank Offered Rate or the Adjusted London InterBank Offered Rate, as
applicable, will not adequately and fairly

 

37

--------------------------------------------------------------------------------


 

reflect the cost to the Lender of funding the Euro-Dollar Advances for such
Interest Period, so as to allow them to maintain the same yield as they earned
at the time this Agreement was executed,

 

the Lender shall forthwith give notice thereof to the Borrower, whereupon until
the Lender notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligations of the Lender to make Euro-Dollar
Advances specified in such notice, or to permit continuations or conversions
into Euro-Dollar Loans, shall be suspended.  Unless the Borrower notifies the
Lender at least 2 Euro-Dollar Business Days before the date of any Borrowing of
Euro-Dollar Loans for which a Notice of Borrowing has previously been given, or
continuation or conversion into such Euro-Dollar Loans for which a Notice of
Continuation or Conversion has previously been given, that it elects not to
borrow or so continue or convert on such date, such Borrowing shall instead be
made as a Base Rate Borrowing, or such Euro-Dollar Loan shall be converted to a
Base Rate Loan.

 

SECTION 8.02.                                        Illegality.  If, after the
date hereof, Change of Law, or compliance by the Lender (or its Lending Office)
with any request or directive (whether or not having the force of law) of any
Authority shall make it unlawful or impossible for the Lender (or its Lending
Office) to make, maintain or fund its Euro-Dollar Advances, the Lender shall
forthwith give notice thereof to the Borrower, whereupon until the Lender
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, the obligation of the Lender to make or permit continuations or
conversions of Euro-Dollar Advances shall be suspended.  Before giving any
notice to the Borrower pursuant to this Section, the Lender shall designate a
different Lending Office if such designation will avoid the need for giving such
notice and will not, in the judgment of the Lender, be otherwise disadvantageous
to the Lender.  If the Lender shall determine that it may not lawfully continue
to maintain and fund any of the outstanding Euro-Dollar Advances to maturity and
shall so specify in such notice, the Borrower shall immediately prepay in full
the then outstanding principal amount of the Euro-Dollar Advances, together with
accrued interest thereon and any amount due pursuant to Section 8.05. 
Concurrently with prepaying such Euro-Dollar Advances, the Borrower shall borrow
a Base Rate Advance in an equal principal amount from the Lender, and the Lender
shall make such a Base Rate Advance.

 

SECTION 8.03.                                        Increased Cost and Reduced
Return.

 

(a)                                 If after the date hereof, a Change of Law or
compliance by the Lender (or its Lending Office) with any request or directive
(whether or not having the force of law) of any Authority:

 

(i)                                     shall subject the Lender (or its Lending
Office) to any tax of any kind whatsoever with respect to this Agreement or any
Euro-Dollar Advances made by it, or shall change the basis of taxation of
payments to the Lender (or its Lending Office) in respect thereof (except for
changes in the rate of tax on the overall net income of the Lender or its
Lending Office imposed by the jurisdiction in which the Lender’s principal
executive office or Lending Office is located); or

 

38

--------------------------------------------------------------------------------


 

(ii)                                  shall impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding any such
requirement included in an applicable Euro-Dollar Reserve Percentage) against
assets of, deposits with or for the account of, or credit extended or
participated in by, the Lender (or its Lending Office); or

 

(iii)                               shall impose on the Lender (or its Lending
Office) or the London interbank market any other condition, cost or expense
affecting this Agreement or Euro-Dollar Advances by the Lender or participation
therein;

 

and the result of any of the foregoing is to increase the cost to the Lender (or
its Lending Office) of making or maintaining any Euro-Dollar Advance (or of
maintaining its obligation to make any such Advance), or to reduce the amount of
any sum received or receivable by the Lender (or its Lending Office) under this
Agreement or under the Revolver Note with respect thereto, by an amount deemed
by the Lender, in its reasonable discretion, to be material, then, upon demand
by the Lender, the Borrower shall pay to the Lender such additional amount or
amounts as will reasonably compensate the Lender for such additional or
increased cost or reduction suffered.

 

(b)                                 If the Lender shall have determined that any
Change in Law regarding capital adequacy or liquidity requirements after the
date hereof has or would have the effect of reducing the rate of return on the
Lender’s capital or liquidity as a consequence of its obligations hereunder to a
level below that which the Lender could have achieved but for such Change in Law
by an amount deemed by the Lender, in its reasonable discretion, to be material,
then from time to time, upon demand by the Lender, the Borrower shall pay to the
Lender such additional amount or amounts as will reasonably compensate the
Lender for such reduction.

 

(c)                                  The Lender will promptly notify the
Borrower of any event of which it has knowledge, occurring after the date
hereof, which will entitle the Lender to compensation pursuant to this
Section and will designate a different Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the reasonable judgment of the Lender, be otherwise disadvantageous to the
Lender.  A certificate of the Lender claiming compensation under this
Section and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error.  In determining
such amount, the Lender may use any reasonable averaging and attribution
methods.

 

(d)                                 Failure or delay on the part of the Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
the Lender’s right to demand such compensation, provided that the Borrower shall
not be required to compensate the Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that the Lender notifies the Borrower of the event giving rise to such
increased costs or reductions and of the Lender’s intention to claim

 

39

--------------------------------------------------------------------------------


 

compensation therefor (except that, if the event giving rise to such increased
costs or reductions is retroactive, then the nine-month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

SECTION 8.04.                                        Base Rate Advances
Substituted for Affected Euro-Dollar Advances.  If (i) the obligation of the
Lender to make or maintain a Euro-Dollar Advance has been suspended pursuant to
Section 8.02 or (ii) the Lender has demanded compensation under Section 8.03,
and the Borrower shall, by at least 5 Euro-Dollar Business Days’ prior notice to
the Lender, have elected that the provisions of this Section shall apply to the
Lender, then, unless and until the Lender notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:

 

(a)                                 all Advances which would otherwise be made
by the Lender as or permitted to be continued as or converted into Euro-Dollar
Advances shall instead be made as or converted into Base Rate Advances, and

 

(b)                                 after its portion of the Euro-Dollar Advance
has been repaid, all payments of principal which would otherwise be applied to
repay such Euro-Dollar Advance shall be applied to repay its Base Rate Advance
instead.

 

In the event that the Borrower shall elect that the provisions of this
Section shall apply to the Lender, the Borrower shall remain liable for, and
shall pay to the Lender as provided herein, all amounts due the Lender under
Section 8.03 in respect of the period preceding the date of conversion of the
Lender’s portion of any Advance resulting from the Borrower’s election.

 

SECTION 8.05              Compensation.  Upon the request of the Lender,
delivered to the Borrower, the Borrower shall pay to the Lender such amount or
amounts as shall compensate the Lender for any loss, cost or expense incurred by
the Lender as a result of:

 

(a)                                 any payment or prepayment (pursuant to
Sections 2.10, 2.11, 6.01, 8.02 or otherwise) of a Euro-Dollar Advance on a date
other than the last day of an Interest Period for such Advance; or

 

(b)                                 any failure by the Borrower to prepay a
Euro-Dollar Advance on the date for such prepayment specified in the relevant
notice of prepayment hereunder; or

 

(c)                                  any failure by the Borrower to borrow a
Euro-Dollar Advance on the date for the Borrowing of which such Euro-Dollar
Advance is a part specified in the applicable Notice of Borrowing delivered
pursuant to Section 2.02;

 

such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Advance (or, in the case of a
failure to prepay or borrow, the Interest Period for such Euro-Dollar Advance
which would have commenced on the date of such failure to prepay or borrow) at
the applicable rate of interest for such Euro-Dollar Advance provided for herein
over (y) the amount

 

40

--------------------------------------------------------------------------------


 

of interest (as reasonably determined by the Lender) the Lender would have paid
on deposits in Dollars of comparable amounts having terms comparable to such
period placed with it by leading lenders in the London interbank market (if such
Advance is a Euro-Dollar Advance).

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01.                                        Notices Generally.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

 

(i)                                     if to the Borrower, to it at MVC
Capital, Inc., 287 Bowman, 2nd Floor, Purchase, New York 10577, Attention of
Chief Financial Officer (Telecopier No. 914-701-0315; Telephone
No. 914-701-0310); and

 

(ii)                                  if to the Lender, to Branch Banking and
Trust Company at 200 West Second Street, 16th Floor, Winston-Salem, NC 27101,
Attention of Steve Whitcomb, Senior Vice President (Telecopier No. 252-234-0736;
Telephone No. 336-733-2754).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

 

(b)                                 Change of Address, Etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

SECTION 9.02.                                        No Waivers.  No failure or
delay by the Lender in exercising any right, power or privilege hereunder or
under the Revolver Note or other Loan Document shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

 

SECTION 9.03.                                        Expenses; Indemnity; Damage
Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Lender (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents

 

41

--------------------------------------------------------------------------------


 

or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii)  all out-of-pocket expenses incurred by the Lender
(including the fees, charges and disbursements of any counsel for the Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Advances made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Lender (and any sub-agent thereof) and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any
Advance or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or Environmental Releases on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or the use
of the proceeds thereof.  No Indemnitee referred to in paragraph (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

42

--------------------------------------------------------------------------------


 

(d)                                 Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

SECTION 9.04.                                        Setoffs; Application of
Payments.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, the Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to the Lender, irrespective of whether or
not the Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of the Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of the Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
the Lender or their respective Affiliates may have.  The Lender agrees to notify
the Borrower promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

(b)                                 Prior to the occurrence of a Default, the
Lender shall apply all payments and prepayments in respect of the obligations of
the Borrower under this Agreement or any other Loan Document in such order as
shall be specified by the Borrower.  After the occurrence of a Default, the
Lender shall apply all payments and prepayments in respect of any obligations of
the Borrower under this Agreement or any other Loan Document and all proceeds of
collateral, if any, in the following order:

 

(i)                                     first, to pay obligations of the
Borrower in respect of any fees, expenses, reimbursements or indemnities then
due to the Lender;

 

(ii)                                  second, to pay interest due in respect of
the Advances;

 

(iii)                               third, to the ratable payment or prepayment
of principal outstanding on the Advances in such order as the Lender may
determine in its sole discretion; and

 

(iv)                              fourth, to the ratable payment of all other
obligations of the Borrower.

 

(c)                                  Unless otherwise designated (which
designation shall only be applicable prior to the occurrence of a Default) by
the Borrower, all principal payments in respect of Advances shall be applied
first, to repay outstanding Base Rate Advances, and then to repay outstanding
Euro-Dollar Advances with those Advances which have earlier expiring Interest
Periods being repaid prior to those which have later expiring Interest Periods.

 

43

--------------------------------------------------------------------------------


 

SECTION 9.05.                                        Amendments and Waivers. 
Any provision of this Agreement, the Revolver Note or any other Loan Documents
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by the Borrower and the Lender.

 

SECTION 9.06.                                        Intentionally deleted.

 

SECTION 9.07.                                        Successors and Assigns. 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

SECTION 9.08.                                        Confidentiality.  The
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f)  with the consent of the Borrower, or (g) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Lender or any
of its respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information

 

SECTION 9.09.                                        Representation by Lender. 
The Lender hereby represents that it is a commercial lender or financial
institution which makes loans in the ordinary course of its business and that it
will make its Advances hereunder for its own account in the ordinary course of
such business; provided, however, that, subject to Section 9.07, the disposition
of the Revolver Note shall at all times be within its exclusive control.

 

SECTION 9.10.                                        Intentionally deleted.

 

44

--------------------------------------------------------------------------------


 

SECTION 9.11.                                        Survival of Certain
Obligations.  Sections 8.03(a), 8.03(b), 8.05 and 9.03, and the obligations of
the Borrower thereunder, shall survive, and shall continue to be enforceable
notwithstanding, the termination of this Agreement, and the Revolver Commitment
and the payment in full of the principal of and interest on all Advances.

 

SECTION 9.12.                                        North Carolina Law.  This
Agreement and each Note shall be construed in accordance with and governed by
the law of the State of North Carolina.

 

SECTION 9.13.                                        Severability.  In case any
one or more of the provisions contained in this Agreement, the Notes or any of
the other Loan Documents should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby and shall be enforced to the greatest extent permitted by law.

 

SECTION 9.14.                                        Interest.  In no event
shall the amount of interest due or payable hereunder or under the Note exceed
the maximum rate of interest allowed by applicable law, and in the event any
such payment is inadvertently made to the Lender by the Borrower or
inadvertently received by the Lender, then such excess sum shall be credited as
a payment of principal, unless the Borrower shall notify the Lender in writing
that it elects to have such excess sum returned forthwith.  It is the express
intent hereof that the Borrower not pay and the Lender not receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may
legally be paid by the Borrower under applicable law.

 

SECTION 9.15.                                        Interpretation.  No
provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or dictated such provision.

 

SECTION 9.16.                                        Counterparts.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

SECTION 9.17.                                        Waiver of Jury Trial;
Consent to Jurisdiction.  The Borrower and the Lender (1) irrevocably waives, to
the fullest extent permitted by law, any and all right to trial by jury in any
legal proceeding arising out of this Agreement, any of the other Loan Documents,
or any of the transactions contemplated hereby or thereby, (2) submits to
personal jurisdiction in the State of North Carolina, the courts thereof and the
United States District Courts sitting therein, for the enforcement of this
Agreement, the Notes and the other Loan Documents, (3) waives any and all
personal rights under the law of any jurisdiction to object on any basis
(including, without limitation, inconvenience of forum) to jurisdiction or venue
within the State of North Carolina for the purpose of litigation to enforce this
Agreement, the Notes or the other Loan Documents, and (4) agrees that service of
process may be made upon it in the manner prescribed in Section 9.01 for the
giving of notice to the Borrower.  Nothing herein contained, however, shall: 
(i) prevent the Lender from bringing any action or exercising any rights against
any security and against the Borrower personally, and against any assets of the
Borrower, within any other state or jurisdiction; or (ii) affect the right to
serve legal process in any other manner permitted by law.

 

45

--------------------------------------------------------------------------------


 

SECTION 9.18.                                        Independence of Covenants. 
All covenants under this Agreement and the other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any such covenant, the fact that it would be permitted by an exception to, or
would be otherwise allowed by, another covenant shall not avoid the occurrence
of a Default if such action is taken or such condition exists.

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

 

 

 

MVC CAPITAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[CORPORATE SEAL]

 

Credit Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as the Lender

 

 

 

 

 

 

By:

 

(SEAL)

 

 

Name:

 

 

 

Title:

 

 

Credit Agreement

 

S-2

--------------------------------------------------------------------------------